ITEMID: 001-88758
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF ECOPREVENT KFT. v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: András Sajó;Françoise Tulkens;Ireneu Cabral Barreto;Nona Tsotsoria;Vladimiro Zagrebelsky
TEXT: 4. The applicant is a limited liability company, founded in 2006, with its seat in Budapest.
5. On 10 August 1992 its predecessor (see paragraph 1 above) requested the Budapest Regional Court to issue an order for payment against another company.
6. The court ordered the respondent to make a payment of 61,369 Hungarian forints (approximately 250 euros (EUR)). Since the latter contested the order, on 5 April 1993 the proceedings became litigation.
7. After having held three hearings, the Regional Court found for the plaintiff in April 1995. On appeal, the Supreme Court quashed this decision in October 1996 and remitted the case to the first-instance court.
8. Between 6 February 1998 and 13 July 2003 the proceedings were stayed, pending the plaintiff’s identifying the respondent’s legal successor. After the latter had finally entered the proceedings, a procedural dispute evolved, at the end of which, apparently in February 2006, the Regional Court noted that, since the original respondent had ceased to exist on 1 April 1993, the proceedings had been interrupted on that date. Thus, all the actions of the parties and all the decisions delivered by the courts after that date were invalid.
9. Eventually, in November 2006 the Regional Court ordered the resumption of the proceedings and transferred the case to the Pest Central District Court, which had acquired jurisdiction to hear the case due to an amendment to the Code of Civil Procedure.
10. On 20 February 2007 the District Court allowed the applicant company to replace the original plaintiff.
11. On 5 December 2007 the District Court found for the applicant company. None of the parties appealed and the decision became final on 22 January 2008.
VIOLATED_ARTICLES: 6
